STEINFELD, Judge
(dissenting).
I respectfully dissent from the statement in the opinion: “It is our conclusion that the effect of KRS 99.420(14) is to deny an appeal challenging the agency’s right to condemn.” The statute says that: “ * *, but no appeal or supersedeas shall suspend the right of the agency to have possession of the property, easement or right of way condemned.” (Emphasis mine.) A challenge of the right of the agency to condemn property for an urban renewal project and a suspension of the right of the agency to have possession are two entirely different matters. The statute gave the right of appeal “ * * *, for any of the causes * * * provided by general laws regarding appeals from circuit court to the Court of Appeals, * * * It is my opinion that the appeal should not have been dismissed although I am completely in accord with the principle that the appeal must not delay the agency in taking possession of the property.
HILL, J., joins in this dissent.